Citation Nr: 1806713	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-27 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a left-sided facial condition


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to September 1972 and from November 1972 to October 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.   

In September 2014, a hearing was held before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

These matters were remanded for additional development in June 2015.  During the course of the Veteran's claim, other issues on appeal have been the subject of other decisions at the Board and regional office levels.  Currently, the issues of entitlement to a psychiatric disorder, to include PTSD, and entitlement to a total disability rating based upon individual unemployability are in adjudicative status at the RO level and have not been certified to the Board for appellate review.  



FINDINGS OF FACT

1.  The Veteran's headache disorder is not related to service. 

2.  The Veteran's left side facial condition is not related to service or an in-service injury.
CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for a headache disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 4.118 (2017).

2.  The criteria for entitlement to service connection for a left side facial condition have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (1) (2017).

The Board finds that VA has satisfied its duty to notify under the VCAA with letters dated in July 2010 and February 2014.  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination.  VA examinations conducted in August 2013 and July 2016 considered all of the pertinent evidence of record, to include the lay statements of record, and provided a complete rationale, relying on and citing to the records and lay statements reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet.  App. 295 (2008); Stefl v. Nicholson, 21 Vet.  App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

Thus, the Board finds that VA has fully satisfied the duty to assist with respect to the claims adjudicated herein.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of these claims.

Moreover, the Board finds that the AOJ substantially complied with the Board's June 2015 remand directives.  In this regard, the Board directed that the AOJ to contact the NPRC with a specific request for any separately stored hospitalization records pertaining to the Veteran, to include records from hospitalization at the 97th General Hospital in Germany in 1977.  The AOJ requested these records in March 2016; however, after an extensive search for records from the 97th General Hospital in Germany for the year of 1977 was conducted, no additional records were found.  The Board also directed that the Veteran be provided with additional VA examinations for his claims of service connection for headaches and left side facial condition.  Such examinations were provided in July 2016 and for the reasons discussed above, the Board finds that the examinations were adequate.  For all of these reasons, the Board finds substantial compliance with the June 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C. § 1112 (2012); 38 C.F.R. § 3.304 (2017).  See also Caluza v. Brown, 7 Vet.  App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.  Cir. 1996) [(table)].

In addition to the requirements for service connection noted above, where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

In some cases, service connection may also be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307, and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303 (b) (2017) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a) (2017).  Walker v. Shinseki, 708 F.3d 1331 (Fed.  Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, supra.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet.  App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.  Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.  Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet.  App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet.  App 370, 374 (2002).

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet.  App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet.  App. 456 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet.  App. 49, 53 (1990).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4 (2017).

A.  Headache Disorder

The Veteran claims that he had a headache disability and that it is the result of an in-service injury.  At this September 2014 hearing, the Veteran testified that he was hospitalized in Germany after falling from the top of a tent and landing on the left side of his head, face, and shoulder.  He reported that experienced headaches immediately thereafter that have continued to the present time.   

The Veteran's service treatment records reflect complaints of headaches.  In July 1969, the Veteran was in a motor cycle accident and was weak, dizzy and nauseous.  In July and August 1970, the Veteran complained of headache with colds symptoms and an upper respiratory infection was diagnosed.  In January 1972, the Veteran was seen for a small laceration to the left eye closed with stitches.  No other details were provided but the Veteran was treated at a US Army Hospital in Mannheim, Germany.  He was seen about a week later for the removal of the sutures, but none were found and it was noted that he must have removed them himself.  

The Veteran reported to a clinic in September 1976 for a headache that lasted 6-8 hours and explained that he had been having headaches for a year.  The Veteran was diagnosed with vascular headaches questioned provoked by a viral prodrome.  

In a February 1983, medical examination the Veteran reported a negative history of frequent or severe headaches.  There was a notation about the fall that that occurred in July 1977.  In his retirement examination in August 1988, medical history shows a negative report for frequent or severe headaches and a positive report for head trauma.  

The Veteran's post-service treatment records are silent for any complaints related to headaches due to residuals of a head trauma until after 2006.  

The Veteran was afforded a VA examination in January 2010 in connection with this claim.  At the VA examination, the Veteran reported that he first noted the onset of headaches in the mid-1970s when he fell a distance of30 feet off a maintenance tent and landed on his left side.  He also reported that his headaches worsened significantly in 2006 when he had a stroke and subdural hematoma.  He reported daily headaches following the stroke.  He also reported that his treating civilian neurologist believes that his headaches are due to his 2006 stroke and the subdural hematoma.  Based on the history the Veteran reported, which was consistent with the evidence available, the examiner opined that the Veteran's headaches "are at least as likely as not" related to the Veteran's 2006 stroke and subdural hematoma.

In July 2016, the Veteran underwent another VA examination in reference to this claim as part of the June 2015 Board Remand.  The examiner opined, "it is less likely than not that the Veteran's headache disability was caused by or related to any event during military service."  The examiner further opined that any additional hospital records from the time of the injury in July 1977 would not change his opinions because later medical records support his opinion.  The examiner based his opinion on the information in the claims file to include the Veteran's STRs, VA and private treatment records, and lay statements made by the Veteran.  The examiner explained, "the evidence of record does not support that the Veteran's headache disability is due to any event that occurred in military service."  The examiner stated that the evidence of record supports that the Veteran's headache disability began in 2006 after his subdural hematomas and strokes.  In formulating his opinion, the examiner noted a CT scan was performed in February 2006 due to headaches after a fall, that in April 2007, the Veteran's headaches were attributed to a right eye corneal abrasion, but persistent headaches were due to an unclear etiology.  He also cited records from May 2007, which showed the treating physician, noted, "headaches that were worse after recent subdurals, but was also concerned about dependence and abuse as well as withdrawal headaches."  The examiner acknowledged that the Veteran reported headaches while in service; however, the examiner noted that most of these were part of the symptomatology of upper respiratory infections.  He explained that the weight of the medical literature supports that both subdural hematomas and strokes frequently lead to the development of headaches.  While this examiner used the wrong legal standard in the medical assessment of the issue, it does not render this report inadequate.  The examiner also provided other information to support his finding that the Veteran's headaches are not related to the in-service incident or other headache complaints.  The examiner's emphasis on the other causes for the current headache disorder, juxtaposed against the in-service complaints shows the rationale for his support of his negative nexus opinion.  This evidence is the basis for the opinion without consideration of his statement that "the evidence does not support...."

The Board has considered the Veteran assertions that his headache disability was caused by or related to an in-service injury.  In many instances, laypersons are competent to provide opinions regarding the etiology of a disorder.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that the reasoned opinion of a medical professional is more probative than the Veteran's lay assertions.  The VA examiners and the opinions provider have expertise, education, and training that the Veteran is not shown to have.  The Veteran is not qualified to determine what kind of headache disorder he experiences nor did he provide an explanation as to why there was no evidence of complaints of headaches to medical providers after service.  As such, the opinions of the VA medical examiners are afforded more weight.  Furthermore, the Veteran reported that his private neurologist also believes that his headaches are related to his stroke and hematoma in 2006.

The competent evidence demonstrates that, although the Veteran has been treated for a headache disorder since 2006, it is not related to his service.  The Board finds it especially significant that the Veteran's private clinician who has treated him for his claimed headaches since 2006 attributed the Veteran's current headache condition to his hematomas and strokes.  For example, the Veteran's private treating physician in May 2007 noted that the Veteran's headaches had worsened after his subdural hematomas and was concerned about possible dependence and abuse as well as withdrawal headaches.  

Additionally, the July 2016 VA examiner found that the Veteran current headache disorder, was not related to service but was a result of the hematomas and stokes that occurred in 2006, many years after service.  As noted above, this examiner stated that headaches noted in the Veteran's service treatment records were part of the symptomatology of upper respiratory infections.  After reviewing the claims file and physically examining the Veteran, the July 2016 VA examiner opined that it was less likely than not that the Veteran's headaches disorder had its onset during service or that it was related etiologically to service or an in service injury.  

Finally, the Veteran has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his headache disability, is related to active service.  

The medical evidence also shows that when given the opportunities after service to report a headache disorder, the Veteran denied a history of frequent of severer headaches.  See February 1983 and retirement examination of August 1988.  This contemporaneous evidence weighs against a finding that a headache disorder was continuous after service.  

For these reasons, the Board finds that the Veteran's headache disorder is not related to service.  Accordingly, the claim for service connection for headaches must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 53-56.

B.  Facial condition left side

The Veteran claims that his facial condition, left side, was caused by an in-service injury.  

At this September 2014 hearing before the undersigned, the Veteran testified to being hospitalized in Germany after falling from the top of a tent and landing on the left side of his head, face, and shoulder, and that he believes this is the cause of his facial condition. 

The Veteran's service treatment records show that he had numbness on the left side of his face after a bruise he sustained falling off tent in July 1977.  Records indicate the Veteran had an ENT consultation requested in July 1977 for a fall onto the head.  The consultation was done July 1977 and stated that the Veteran fell from a tent the previous night, striking the left side of his face.  He was noted to have a left cranial nerve VII (CNVII) paresis on admission.  On examination, he had good movement in all branches of CNVII and had swelling and ecchymosis over the left cheek.  He was diagnosed with contusion left face with transient paresis of left CNVII, which was noted to have been resolved.  The report of medical examination from February 1983 and the February 1988 retirement examination show no left side facial condition and have no pertinent diagnoses.

The Veteran's post-service VA treatment records are silent for any complaints related to residuals of a head trauma or a left side facial condition prior to his stoke and hematoma in 2006.  

The Veteran was afforded a VA examination in August 2013 to determine if his current condition had any relation to the complaints made in service due to his in service injury in July 1977.  The examiner found that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran initially had a CNVII paralysis after his injury July 1977, but that is was documented to have resolved.  In his February 1988 retirement examination, there was no mention of any facial condition.  The examiner offered that the Veteran had a stroke and hematoma in 2006, which was the cause of his left side facial condition.  The examiner noted that the incident in July 1977 would have not have exacerbated the Veteran's facial paralysis from the stroke. 

In July 2016, the Veteran underwent another VA examination in reference to this claim.  The examiner opined that it is less likely than not (less than 50/50 probability) that the Veteran's left side facial condition was caused by or related to a fall in 1977.

In reaching his conclusion, the examiner acknowledged that the Veteran was on active duty and stationed in Germany in the summer of 1977 when he fell from a tent and sustained a contusion of the left cheek.  He also noted that treatment notes from this July 1997 injury show that the resultant swelling led to temporary paresis of the left CNVII, that the Veteran was hospitalized overnight and seen by ENT, and the condition had resolved by the time of hospital discharge.  Therefore, the examiner found that the evidence of record does not support that the Veteran has left facial paresis or any left facial condition due to his fall from a tent in July 1977, as that condition resolved without residuals not long after the injury.

The examiner noted Private medical records from Dr. T.J.C. in September 2014 show a history of several strokes in 2006 with residual left-sided findings (including weakness and sensorimotor deficit), headaches, and focal seizures.  A subdural hematoma treated with bilateral parietal bur holes was also noted.

The examiner noted that additional hospital records from the time of the Veteran's injury in July 1977 would not be persuasive as later medical records support the medical opinions that he rendered. 

The Board acknowledges the Veteran's claim that his left side facial condition was caused by or related to an in-service head injury.  In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, supra (the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, the matter of a medical diagnosis of a disability that is not capable of lay observation, such as the issue here, is a matter within the province of trained medical professionals.  See Jones v. Brown, supra.  Specifically, the diagnosis of residuals of a head trauma involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing.  In the instant case, there is no suggestion that the Veteran has had any medical training regarding residuals of a head trauma.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose residuals of a head trauma, the lay assertions in this regard have no probative value.  Jandreau, supra, at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet.  App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In this case, the probative medical evidence of record fails to demonstrate that the Veteran's left side facial condition is related to his in-service July 1977 head injury.
Service connection cannot be granted because there is no credible linking the Veteran's current condition with service.  There is also no evidence of a diagnosis of an organic disease of the nervous system within a year of your discharge from service.  The evidence shows the Veteran's symptoms are due to the strokes he suffered many years after discharge from active duty.  After reviewing the claims file and physically examining the Veteran, the July 2016 VA examiner opined that it was less likely than not that the Veteran's left side facial condition had its onset during service or that it was related etiologically to service or an in service injury.  

The above rationale used to find that this opinion is adequate applies here.  The Board again notes that this examiner used the wrong legal standard in support of the medical assessment of the issue, but it does not render this report inadequate.  The examiner also provided other information to support the finding that the Veteran's headaches are not related to the in-service incident or other headache complaints.  The examiner emphasized that the Veteran had not left facial condition due to his fall from a tent in 1977 and that the condition resolved without residuals not long after the injury.  The examiner noted that there was a left "CN VII paresis" on admission to a hospital in July 1977 but it had resolved when the Veteran was discharged.  The palsy was noted as due to facial swelling and of note was a reference that there was no artery or never involvement associated with the left facial contusion.   This evidence is the basis for the opinion without consideration of his statement that "the evidence does not support...."

The Veteran has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his left side facial disability, is related to active service.  In summary, the Board finds that service connection for a left side facial disability is not warranted.

For these reasons, the Board finds that the Veteran's left side facial disorder is not related to service.  Accordingly, the claim for service connection for left side facial disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 53-56.


ORDER

1.  Entitlement to service connection for headaches, is denied

2.  Entitlement to service connection for a left-sided facial condition, is denied




____________________________________________
MARJORIE A.  AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


